Appeal from a judgment of the County Court of Sullivan County (Traficanti, Jr., J.), rendered December 20, 1988, upon a verdict convicting defendant of the crimes of sexual abuse in the first degree and sexual abuse in the third degree.
We reject defendant’s contention that the concurrent prison sentences he received as a second felony offender of SVi to 7 years on his conviction of first degree sexual abuse and 90 days on his conviction of third degree sexual abuse were harsh and excessive. He was convicted after trial of sexually abusing young boys on more than one occasion. The sentences imposed were within the statutory limits and, given the nature of the crimes involved as well as defendant’s previous criminal record concerning sexual offenses, the sentences imposed were entirely appropriate (see, People v Carey, 109 AD2d 982; People v Holdridge, 103 AD2d 894, lv denied 63 NY2d 776). We have considered the remaining contentions raised by defendant in his pro se brief and have found them lacking in merit.
Judgment affirmed. Casey, J. P., Mikoll, Yesawich, Jr., Mercure and Crew III, JJ., concur.